MELVIN MAYFIELD, Judge, dissenting. I dissent from the majority opinion which affirms the decision of the Commission in this case. The appellant contends that the. methyl ketone (MEK) she spilled on her leg while at work caused a growth which eventually had to be surgically removed. Her doctors could not be sure, but they gave their common-sense opinion that this was the cause of the growth. The evidence on the other side simply relied upon the fact that “the literature” did not suggest that there would be a causal relationship. This situation has been summarized by Larson as follows: [I]f the circumstances themselves are persuasive enough, a conclusion supported by no medical testimony may stand in defiance of medical testimony to the contrary. 2B Larson, The Law of Workmen’s Compensation § 79.52(a) (1995). A case cited by Larson in support of the above statement is Riley v. Monark Boat Co., 269 Ark. 819, 602 S.W.2d 411 (Ark. App. 1980), where the court said: “We are not required to accept medical opinion categorically where there is strong and compelling evidence to the contrary.” 269 Ark. at 826, 602 S.W.2d at 415. Here, I do not think reasonable persons with the same evidence before them would find against the appellant. I believe that reasonable people would agree with the doctors who saw and treated the appellant rather than with the doctors and the professor who never saw her. Therefore, I dissent.